Dissenting Opinion.
White, J.
I dissented from the conclusion of the court in this case, but further reflection has caused me to conclude that I should have given my adhesion to the opinion and decree. The difficulty in my mind lay beyond the Durant and Sun Mutual Insurance Company cases —was engendered by a doubt as to the' correctness of the rulings there made, but, as I now think, these doubts should not have influenced me, under the rule of stare decisis. I put of record not the reasons for my dissent, but my adhesion to the decree of the court.